Citation Nr: 1827138	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-11 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to November 1995.  She also served in the Army National Guard from February 1991 to February 2000, to include active duty for training (ACDUTRA) from March 1991 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the February 2006 rating decision, the RO, inter alia, denied service connection for PTSD.  In the August 2011 rating decision, the RO, inter alia, denied service connection for a mental health condition and denied reopening a claim for service connection for PTSD.  The RO adjudicated the issue regarding PTSD as whether new and material evidence had been received to reopen the claim because the Veteran was notified of the initial denial of that claim in March 2006, and she did not timely appeal from that determination.  Nevertheless, new and material evidence was received within one year of that denial.  Specifically, service connection for PTSD was denied in 2006 because the evidence did not show a PTSD diagnosis but, rather, other mental health diagnoses.  VA treatment records dated in August 2006 showed a previous medical history of PTSD, in addition to other mental health diagnoses.  Although they were not associated with the claims file until 2009, these records are considered to have been in VA's constructive possession on the date they were created.  Goodwin v. West, 11 Vet. App. 494, 495 (1998).  This was new evidence received within one year after the initial denial that related to a primary reason for that denial, and therefore, was material.  Accordingly, the prior February 2006 decision as to PTSD did not become final.  See 38 C.F.R. § 3.156(a), (b) (2017).

In April 2013, the Veteran and her now spouse testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In November 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.

In November 2015, the Veteran submitted documents reflecting that she had legally changed her name.  The title page reflects both the Veteran's current legal name, as well as her former name.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran primarily asserts that her current psychiatric disorders, to include PTSD, are related to two instances of sexual assault during service.  Alternatively, she contends that her current psychiatric disorders, to include PTSD, are related to her service-connected disabilities.

Pursuant to the Board's November 2014 remand, in January 2015, the Veteran underwent a VA examination for her claimed psychiatric disorders.  During that examination, the VA examiner found that the Veteran's current diagnoses included bipolar disorder and obsessive-compulsive disorder, and that she did not meet the full diagnostic criteria for PTSD.  In addition, the VA examiner opined the following: that there was no clear and unmistakable evidence that the Veteran's mental health difficulties were aggravated by experiences during her time in service; that there was no evidence in the available records that the Veteran's current mental health disorders were incurred as a result of any diseases, injuries, or incidents during service; that there was no evidence in the record to corroborate the Veteran's reports of in-service sexual assaults; and that the Veteran's mental disorders were not associated with her service-connected disabilities.  Moreover, in May 2016, following the receipt of additional evidence, an addendum opinion was obtained by another VA psychologist, in which she opined that she concurred with all of the January 2015 VA examiner's previous medical opinions.

These opinions, however, do not resolve the question as to whether the Veteran has a current diagnosis of PTSD.  In this regard, although the January 2015 VA examiner found that the Veteran did not meet the full diagnostic criteria for PTSD, 2011 VA treatment records and a December 2011 letter from the Veteran's private therapist, P.M., show diagnoses of PTSD, which were not addressed by the VA examiner or the psychologist who provided the May 2016 VA addendum opinion.  In addition, although the VA examiner diagnosed the Veteran with bipolar disorder and obsessive compulsive disorder, records from the Social Security Administration (SSA) show current diagnoses of anxiety disorder and depressive disorder (see February 2005 SSA Psychiatric Review Technique), which were also not addressed by the VA examiner or the psychologist who provided the May 2016 VA addendum opinion.  Notably, the current disability element of a service connection claim is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received, even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2008).  

Moreover, with regard to the opinion concerning secondary service connection, the VA examiner failed to address whether the Veteran's current psychiatric disorders, to include PTSD, were aggravated by her service-connected disabilities.  See 38 C.F.R. § 3.310(b) (2017) (providing for service connection for disability aggravated by service connected disease or injury); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding medical opinion relating to secondary service connection claim inadequate because it addressed causation but not aggravation).  Also, the VA examiner provided no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

Consequently, under these circumstances, the Board finds that outstanding questions as to current diagnoses and etiology in connection with the claims on appeal remain, and a remand is necessary in order to obtain further VA examination and opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 21 Vet. App. 319 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  As the Veteran has previously indicated that she has difficulty discussing her psychiatric disorders with males, the VA examination should be conducted by a female, if possible.

Additionally, in the November 2014 remand, the Board indicated that Veteran's service treatment records may be incomplete, and directed the AOJ to request any outstanding service treatment or personnel records, and verification of periods of active service (particularly since November 1995) from the Adjutant General for the state in which the Veteran served in the Army National Guard, or any other indicated agency or records repository.  The AOJ sent two requests for records and active service verification to the Nebraska State Adjutant General, but received no response.  See January and March 2012 Correspondences.  As there was no negative response to the requests in the claims file, it is unclear as to whether any outstanding service treatment or personnel records exist.  Therefore, as the claims are being remanded, the AOJ should make another attempt to obtain records and/or a response from the Nebraska State Adjutant General in this regard.

Moreover, in the November 2014 remand, the Board directed the AOJ to obtain any necessary authorization from the Veteran and request copies of mental health records from her private therapist, P.M., from 2000 forward.  In a March 2016 letter, the AOJ requested such authorization, however, to date the Veteran has not responded.  However, as these claims are being remanded, the AOJ should give the Veteran another opportunity to respond to such request. 

Finally, as the claims are being remanded, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain any outstanding service treatment or personnel records, and verification of periods of ACDUTRA and inactive duty for training (INACDUTRA) from February 1991 through February 2000, particularly since November 1995, from the Nebraska State Adjutant General.  Requests should also be made to any other indicated agency or records repository, as appropriate.

2.  Obtain any updated VA treatment records.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide appropriate authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record-specifically copies of records from P.M. from 2000 forward.  If the Veteran responds, assist her in obtaining these records, following the current procedures set forth in 38 C.F.R. § 3.159.

4.  All requests and responses for the above-described records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the Veteran of the attempts and any further attempts that will be made, and allow her an opportunity to provide the records.

5.  After completing the above, to the extent possible, schedule the Veteran for a new VA examination with an appropriate mental health professional-preferably, a female psychiatrist or psychologist-to determine the nature and likely etiology of any current psychiatric disorders, including but not limited to PTSD.  The examiner should be given a list of any verified ACDUTRA and INACDUTRA dates for the Veteran.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner should conduct a complete psychological examination with any indicated testing and should clearly identify all psychiatric disorders currently present or present at any point pertinent to the current claims (even if now asymptomatic or resolved), to include bipolar disorder, obsessive compulsive disorder, anxiety disorder, and depressive disorder.

The examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claims (even if now asymptomatic or resolved), has met, the diagnostic criteria for PTSD.  

If the Veteran does not meet or has not met the diagnostic criteria for PTSD, the examiner should reconcile this finding with the PTSD diagnoses noted in the 2011 VA treatment records and the December 2011 letter from P.M.

For each psychiatric disorder identified above, to include PTSD, the examiner should provide an opinion as to whether the disorder clearly and unmistakably existed prior to her active service.  If so, the examiner should provide an opinion as to whether any such pre-existing disorder clearly and unmistakably was not aggravated by active service.

If the Veteran meets or has met the diagnostic criteria for PTSD, and PTSD is not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should (a) clearly identify the stressor(s) upon which such diagnosis is based; and (b) comment upon the link, if any, between the stressor(s) and the Veteran's current symptomatology.

Also, the examiner should offer an opinion as to whether the evidence of record indicates that the Veteran's reports of in-service sexual assaults occurred.

For each psychiatric disorder other than PTSD identified above, and not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to service, to include the Veteran's claimed in-service sexual assaults.

For each psychiatric disorder identified above, to include PTSD, and not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was either (a) caused by her service-connected disabilities or (b) aggravated by her service-connected disabilities.  If aggravated, the examiner should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale must accompany any opinion provided.

6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit(s) sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

